Citation Nr: 1003230	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  06-25 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right upper extremity.  

2.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left upper extremity.  

3.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity.  

4.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity.  

5.  Entitlement to service connection for a cardiovascular 
disorder.

6.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to his service-
connected diabetes or loss of use of a creative organ.

7.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1964 to 
September 1967, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, the Commonwealth of 
Puerto Rico.

The issues of entitlement to an increased rating for 
peripheral neuropathy for all four extremities, as well as 
his claims for service connection for an acquired psychiatric 
disorder and for entitlement to TDIU, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran does not have a cardiovascular disability. 


CONCLUSION OF LAW

The criteria for service connection for a cardiovascular 
disability are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in August 2006 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim, and 
of his and VA's respective duties for obtaining evidence.  

Moreover, in January 2008, the RO also provided the Veteran 
with notice of what type of information and evidence was 
needed to establish a disability rating, as well as notice of 
the type of evidence necessary to establish an effective date 
pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  With that letter, the RO effectively satisfied the 
remaining notice requirements with respect to the issue on 
appeal.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

As to VA's duty to assist, after a careful review of the 
file, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained service 
treatment records and VA outpatient treatment letters, and 
the Veteran submitted private medical evidence and statements 
on his behalf.  Moreover, a specific VA medical examination 
and opinion pertinent to the issue on appeal was obtained in 
September 2005.  Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2009). 

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  

	However, service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 
	3 Vet. App. 223, 225 (1992).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In the present case, the Veteran is claiming entitlement to 
service connection for a cardiovascular disorder.  
Specifically, he claims that his diabetes medications caused 
heart problems.  Notwithstanding his assertions, however, the 
Board finds that his claim must fail because the evidence 
does not establish a current cardiovascular disability.  

	Significantly, service treatment records are silent as to any 
complaints of, treatment for, or a diagnosis related to a 
cardiovascular disorder.  Moreover, despite the fact that a 
January 2001 VA treatment report noted a history of high 
blood pressure and a provisional diagnosis of "[rule out] 
hypotension due to the use of lisinopril" was provided in 
March 2001, no confirmed diagnosis has been rendered to date.   

To determine nature and etiology of the Veteran's reported 
heart problems, a VA cardiovascular examination was conducted 
in September 2005.  After reviewing the claims file and 
interviewing the Veteran, the VA examiner determined that 
"[t]here is no evidence of heart disease."  Specifically, 
the examiner noted that there was no evidence of a diagnosis 
of a heart condition and no history of hypertension or 
hypercholesterolemia.  Moreover, a chest X-ray, EKG stress 
test, echocardiogram, and MUGA scan all revealed "normal" 
findings.  
	
Further, the Board finds that the examination was adequate 
for evaluation purposes.  In this regard, there is no 
indication that the VA examiner was not fully aware of his 
past medical history or that he misstated any relevant fact.  
Moreover, there is no conflicting medical evidence of record.  
For these reasons, the Board finds that the VA examiner's 
findings to be of great probative value.

	The Board has also considered the Veteran's statements 
asserting that he has heart problems as a result of his 
diabetes medication.  While he is competent to report 
symptoms, such as chest pain, as they come to him through his 
senses, a cardiovascular disability, such as hypertension or 
hypotension or heart disease, is not the type of disorder 
that a lay person can provide competent evidence on questions 
of etiology or diagnosis. 
	
	Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal.  Here, the Board attaches greater probative weight to 
the clinical findings, which indicated no present 
cardiovascular disability, than to his statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").  

Although the Board is sympathetic to his claim, in light of 
the VA examination showing no current cardiovascular 
disability, the Board is without authority to grant his claim 
on an equitable basis, and instead is constrained to follow 
the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 
2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

In light of the above, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim.  
Without a current diagnosis of a cardiovascular disability, 
service-connection cannot be granted.  As such, the appeal is 
denied.


ORDER

Service connection for a cardiovascular disorder is denied.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  

With regard to the Veteran's increased rating claims, the 
Veteran indicated that his peripheral neuropathy had 
deteriorated since his last VA examination in September 2005.  
VA's General Counsel has stated that when a claimant asserts 
that the severity of a disability has increased since the 
most recent rating examination, an additional examination is 
appropriate. VAOPGCPREC 11-95 (April 7, 1995) (while the 
Board is not required to direct a new examination simply 
because of the passage of time, a new examination is 
appropriate when the claimant asserts that the disability in 
question has undergone an increase in severity since the time 
of the last examination).  Under these circumstances, he 
should be afforded a VA examination for the purpose of 
determining the current severity of his service-connected 
peripheral neuropathy for each extremity.  Id.    

Next, in a September 2007 statement, the Veteran and his 
representative clarified that he was seeking service 
connection for an acquired psychiatric disorder that was not 
limited to schizophrenia.  In this regard, in a statement 
dated September 2006, he expressly indicated that "the issue 
was not schizophrenia but depression due to [diabetes] and 
secondary conditions."  However, the issue of entitlement to 
service connection for an acquired psychiatric disorder, to 
include as secondary to his service-connected diabetes or 
loss of use of a creative organ, has not been adequately 
developed.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United 
States Court of Appeals for Veterans Claims (Court) recently 
held that the Board erred in not considering the scope of the 
Veteran's claim for service connection for posttraumatic 
stress disorder (PTSD) as including any mental disability 
that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record (in that case, diagnoses of anxiety 
disorder and schizoid disorder).  In light of Clemons, and 
based on the medical evidence of record indicating 
longstanding complaints of depression and anxiety, as well as 
other psychiatric symptoms, the Board has determined that a 
new psychological evaluation and opinion is required in this 
case.  Here, the September 2005 VA psychological examination 
only provided an opinion on whether his neuropsychiatric 
condition, diagnosed as schizophrenia residual type, was 
related to his service-connected diabetes, and did not 
address his contentions that he has a separate depressive 
disorder that is related to his service-connected diabetes. 

Finally, with regard to his TDIU claim, the Board 
acknowledges that resolution of his increased rating claims, 
as well as his service connection claim for an acquired 
psychiatric disorder, could impact upon VA's consideration of 
his TDIU claim.  As such, the Board finds that his service-
connection claim for a psychological disorder and his 
increased rating claims are inextricably intertwined with his 
TDIU claim.  Accordingly, they must be considered together, 
and thus a decision by the Board on the Veteran's TDIU claim 
would at this point be premature.  See Henderson v. West, 12 
Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final Board 
decision cannot be rendered unless both are adjudicated). 

In addition, service connection is currently in effect for 
six disabilities:  diabetes mellitus (20 percent disabling); 
peripheral neuropathy of all four extremities (each rated as 
10 percent disabling); and for loss of use of a creative 
organ (0 percent disabling).  However, the diabetes-related 
examinations he underwent in September 2005 did not address 
whether his diabetes-related disabilities had any impact on 
his employability, such as to render him unable to secure or 
follow a substantially gainful occupation.  Moreover, as 
stated above, it is his contention that his peripheral 
neuropathy has become more severe since his last examination.  
Therefore, an examination and opinion is also required to 
determine, to the extent possible, that any of his service-
connected disabilities precludes substantially gainful 
employment.

Additionally, as it appears that the Veteran continues to be 
treated at the VA Medical Center in San Juan, Puerto Rico, 
the RO should obtain all relevant treatment records from this 
facility.

Accordingly, the case is REMANDED for the following actions:

1.  The RO shall obtain outpatient 
treatment records from the VA Medical 
Center in San Juan, Puerto Rico, for the 
period from July 2007 to the present.  Any 
negative search result should be noted in 
the record.  

2.  The RO shall schedule the Veteran for 
an appropriate VA examination or 
examinations to:

(a)	determine the nature and etiology 
of the Veteran's current psychiatric 
symptomatology.  Pursuant to Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), the 
examiner is especially directed to 
consider all mental disabilities that 
may be reasonably encompassed by the 
Veteran's description of his claim, 
reported symptoms, and other 
information of record.  If a 
psychiatric disability is diagnosed, 
the examiner is also requested to 
determine whether his disability is 
related to service or is otherwise 
related to his service-connected 
diabetes mellitus or loss of use of a 
creative organ;

(b)	evaluate the severity of the 
Veteran's service-connected peripheral 
neuropathy of all extremities; and  

(c)	determine whether, without regard 
to the Veteran's age or the impact of 
any nonservice-connected disabilities, 
it is at least as likely as not that 
his service-connected disabilities, 
either alone or in the aggregate, 
render him unable to secure or follow a 
substantially gainful occupation.  

The claims folder should be made available 
to and reviewed by the examiner(s).  All 
appropriate tests and studies should be 
conducted.  A complete rationale for all 
opinions expressed and all conclusions 
reached should be set forth in a legible 
report.  

3.  Finally, readjudicate the claims on 
appeal.  If any benefit sought on appeal 
is not granted, the RO should furnish a 
supplemental statement of the case on all 
issues in appellate status, and he and his 
representative should be provided an 
opportunity to respond in accordance with 
applicable statutes and regulations.  The 
case should be then returned to the Board 
for further appellate review, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


